Citation Nr: 1800118	
Decision Date: 01/03/18    Archive Date: 01/19/18

DOCKET NO.  15-18 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for left hip disorder.

2.  Entitlement to service connection for acute gastritis.

3.  Entitlement to service connection for bilateral lower extremity neuropathy.

4.  Entitlement to service connection for testicle varicocele.  

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

6.  Entitlement to service connection for erectile dysfunction, to include as secondary to PTSD.  



REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney-at-Law


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1980, February 2003 to May 2003, July 2006 to November 2007 and from December 2008 to January 2010. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2013 and June 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In May 2013, the RO denied the claims on appeal.  Subsequently, within one year, the Veteran requested that the RO reconsider the claims and submitted additional evidence.  The RO reconsidered the claims and continued to deny them in a June 2014 rating decision.  

In June 2017, the Veteran, through his representative, submitted additional evidence along with a waiver of RO consideration of such evidence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2014).

The issue of entitlement to service connection for erectile dysfunction, to include as secondary to PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  On June 6, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal of the issue of entitlement to service connection for left hip disorder is requested.

2.  On June 6, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal of the issue of entitlement to service connection for acute gastritis is requested.

3.  On June 6, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal of the issue of entitlement to service connection for bilateral lower extremity neuropathy is requested.

4.  On June 6, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal of the issue of entitlement to service connection for testicle varicocele is requested.

5.  When resolving the benefit of the doubt in favor of the Veteran, he has been diagnosed with PTSD with depression due to combat stressors incurred during service in Iraq.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran pertaining to the issue of entitlement to service connection for left hip disorder have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2014); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of an appeal by the Veteran pertaining to the issue of entitlement to service connection for acute gastritis have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2014); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of an appeal by the Veteran pertaining to the issue of entitlement to service connection for bilateral lower extremity neuropathy have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2014); 38 C.F.R. § 20.204 (2017).

4.  The criteria for withdrawal of an appeal by the Veteran pertaining to the issue of entitlement to service connection for testicle varicocele have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2014); 38 C.F.R. § 20.204 (2017).

5.  The criteria for service connection for PTSD with depression have been met.  38 U.S.C. §§ 1110, 1131, 1154(b), 5107(b) (2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeal of the issues of entitlement to service connection for left hip disorder, acute gastritis, bilateral lower extremity neuropathy and testicle varicocele.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed.

II.  Service Connection for Acquired Psychiatric Disorder

As the Board's decision to grant service connection for PTSD with depression herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112. 1137; 38 C.F.R. §§ 3.307, 3.309.  According to 38 C.F.R. § 3.384, the term 'psychosis' includes a brief psychotic disorder; delusional disorder; psychotic disorder due to general medical condition; psychotic disorder, not otherwise specified (NOS); schizoaffective disorder; schizophrenia; schizophreniform disorder; shared psychotic disorder; and substance-induced psychotic disorder.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, as the Veteran has not been diagnosed with a psychosis as defined in 38 C.F.R. § 3.384, service connection may not be established on the basis of continuity of symptomatology alone.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2).  For cases certified to the Board after to August 4, 2014 (such as the Veteran's), the diagnosis of PTSD must be in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition (DSM-V).  38 C.F.R. § 4.125(a) (2017); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45 ,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-V).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the Veteran asserts that he has PTSD due to various combat stressors that he experienced while serving in Iraq.  The Veteran's service personnel records and DD-214 show that he served in Iraq and is the recipient of an Iraq Campaign Medal and Combat Action Badge.  Hence, the evidence reflects that the Veteran engaged in combat while in service.  Thus, the Veteran's claimed in-service stressors do not have to be corroborated as the Board finds that the Veteran's lay statements are sufficient to establish the occurrence of the Veteran's claims of in-service stressor(s).  Therefore, the only issue is whether the Veteran has a current diagnosis of PTSD related to these combat stressors. 

In this regard, the Veteran was afforded VA examinations in January 2012 and April 2013.  However, the examiners found that the Veteran did not meet the criteria for PTSD and diagnosed alcohol induced mood disorder and alcohol abuse vs. dependence.  The January 2012 examiner simply found that the Veteran did not meet the DSM criteria for PTSD in effect at that time.  The April 2013 VA examiner also found that these disorders were not related to service as they were due to the Veteran's own willful misconduct.  A follow-up medical opinion was prepared in May 2013.  The examiner again found that the Veteran did not meet the criteria for PTSD.  The Veteran was afforded another VA examination in May 2016.  However, this examination only addressed whether the Veteran's depression was secondary to his service-connected low back disorder.  

However, in contrast, in a January 2012 evaluation, the Veteran's private psychiatrist diagnosed the Veteran with PTSD due to his in-service combat stressors.  Follow up private clinical records continue to show a diagnosis of PTSD.   Moreover, a March 2013 VA psychology consult with a psychologist shows diagnoses of PTSD due to combat stressors and major depressive disorder.   

Significantly, in support of his claim, the Veteran submitted a private September 2016 PTSD Disability Benefits Questionnaire (DBQ), which showed diagnoses of PTSD due to combat stressors and major depressive disorder.  The examiner indicated that the symptoms could not be differentiated as one perpetrated the other and symptoms overlapped.  The Veteran also submitted a December 2016 PTSD DBQ by another private psychologist.  The examiner again diagnosed the Veteran with PTSD due to combat stressors and depressive disorder.  She also found that the symptoms overlapped.  The Veteran also submitted an opinion from another private psychiatrist dated in June 2017.  The psychiatrist reviewed the entire records and interviewed the Veteran.  The examiner articulated all of the Veterans' symptoms and clearly found that he met the DSM-V criteria for PTSD.  

After considering the totality of the evidence of record, the Board finds that it is faced with a conflicting medical record as to whether the Veteran has a current diagnosis of PTSD related to his combat stressors.  In this regard, the VA examiners have all found that the Veteran did not meet the criteria for PTSD.  However, importantly, numerous private examiners as well as a VA psychologist all found that the Veteran did meet the criteria.  Importantly, after reviewing the record and interviewing the Veteran, the June 2017 examiner outlined all of the DSM-V criteria and clearly found that the Veteran met such criteria.  Accordingly, as there is some question of current diagnosis, with evidence both for a diagnosis of PTSD and evidence against, the Board finds that the evidence is in at least a state of equipoise.  Under such circumstances, reasonable doubt on this question should be resolved in favor of the Veteran.  Thus, service connection is warranted for PTSD.  
Likewise, as the private examiners also determined that the Veteran's depression symptoms overlapped with his PTSD symptoms, this disorder should also be included when evaluating the Veteran's service-connected PTSD.
  
The Board notes that the Veteran has also claimed that his depression is secondary to his service-connected low back disorder under 38 C.F.R. § 3.310.  Nevertheless, as the Board has granted service connection for the Veteran's psychiatric disorder on a direct basis, the claim for service connection on a secondary basis has been rendered moot. 

In conclusion, when resolving the benefit of the doubt in favor if the Veteran, the Board finds that he has been diagnosed with PTSD with depression due to combat stressors incurred during service in Iraq.  In sum, the Board finds that the statutory and regulatory criteria for entitlement to service connection for PTSD with depression have been met.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

The appeal pertaining to the issue of entitlement to service connection for left hip disorder is dismissed.

The appeal pertaining to the issue of entitlement to service connection for acute gastritis is dismissed.

The appeal pertaining to the issue of entitlement to service connection for bilateral lower extremity neuropathy is dismissed.

The appeal pertaining to the issue of entitlement to service connection for testicle varicocele is dismissed.

Service connection for PTSD with depression is granted.  


REMAND

The Veteran is also seeking service connection for erectile dysfunction.  He has asserted that his erectile dysfunction is secondary to his now service-connected PTSD with depression and the medications he takes for such disorder.  In support of his claim, the Veteran submitted a medical publication indicating that psychological disorders can cause erectile dysfunction.  Although a VA opinion has been obtained with respect to whether the Veteran's erectile dysfunction is secondary to his low back disorder, no VA examination has been conducted with respect to whether it's secondary to his PTSD.  In light of the award of service connection for PTSD herein, the Board finds that the Veteran should be afforded a VA examination to determine whether his erectile dysfunction is proximately due to or aggravated by his service-connected PTSD with depression, to include any medications taken for such disorder.  See 38 C.F.R. § 3.310 (2017); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for an appropriate VA examination to determine the etiology of his erectile dysfunction.  After reviewing the record, the examiner should opine whether it is at least as likely as not (a 50% or higher degree of probability) that erectile dysfunction is proximately due to, caused by, or aggravated by the Veteran's service-connected psychiatric disorder, to include any medications taken for such disorders.

For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

A detailed rationale for all opinions expressed should be provided.       

2.  After completing the above, the Veteran's remaining claim should be readjudicated.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


